—In an action, inter alia, to enjoin the defendant from engaging in activity which allegedly violates the Alcoholic Beverage Control Law, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Levitt, J.), dated September 2, 1998, as granted the defendant’s motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The complaint, which alleged, inter alia, that the defendant’s *518policy of restricting the sale of nonalcoholic beverages in its stores prior to noon on Sunday was contrary to the purposes of the Alcoholic Beverage Control Law, failed to state any cognizable cause of action and was properly dismissed by the Supreme Court (see, Guggenheimer v Ginzburg, 43 NY2d 268, 275; Sotomayor v Kaufman, Malchman, Kirby & Squire, 252 AD2d 554; CPLR 3211 [a] [7]).
The defendant’s request for the imposition of a sanction on the plaintiff is denied. O’Brien, J. P., Santucci, Friedmann and Florio, JJ., concur.